MORTON, District Judge.
The trustee, under an order made by the referee, has contracted to sell the real estate in question, a timber tract of some 5,000 acres in Maine. The trustee has tendered a deed made in pursuance of this order; and counsel for the purchaser have declined to accept it, upon the grounds that the order was made without notice to creditors as the statute requires (Bankruptcy Act, § 58 [Comp. St. 9642]), and that it was not within the province of the referee to enter an order for sale, but that such orders should be made by the District Judge.
The trustee recognizes the first objection as sound, and stands ready to meet it by securing a proper order from the referee. This will not meet the purchaser’s second objection. The trustee therefore moves for leave to file a petition for confirmation of the sale to be heard by the judge.
Ever since the present Bankruptcy Act has been in operation, it has been the uniform practice in this district for orders of sale to be made by the referee in charge of the case. The practice in other districts is similar. In re Fisher & Co. (D. C.) 135 F. 223; Collier on Bankruptcy (13th Ed.) p. 1752.
While I have every desire to' assist trustees and referees in meeting reasonable requests of persons with whom they deal, a practice long established in this court, which has been followed in many cases, which is in accord with the practice in other districts, and which in my opinion is clearly sound, ought not to be abandoned because of a doubt by counsel to whom a title is submitted. The present application should be made to the referee in charge of the case.
Leave to file refused.